Citation Nr: 1710814	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  11-07 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable rating for right anterior tibia injury with residual slight anterior mid-tibial bowing likely representing an old fracture. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1973 to August 1977.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board previously remanded the case in July 2014 for further development.  The matter is again before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking a compensable disability rating for his service-connected right anterior tibia injury with residual slight anterior mid-tibial bowing likely representing an old fracture.  Specifically, the Veteran contends that his right leg causes him constant pain and his symptomatology is more severe than reflected by his currently assigned disability rating. 

As noted above, the Veteran's right anterior tibia injury with residual slight anterior mid-tibial bowing was remanded in July 2014 for additional development.  Specifically, the Board found that while the Veteran filed a January 2011 Notice of Disagreement (NOD) for the disability ratings given to the muscle and the orthopedic residuals of an injury to his right tibia, he was only provided a Statement of the Case (SOC) for the muscle residuals to the tibia injury.  On remand, the Board directed the AOJ to issue a SOC to the Veteran and his representative.  The AOJ complied and issued a Supplemental Statement of the Case (SSOC) in January 2016. 

In a March 2017 post-remand brief, the Veteran, through his representative, asserted that his tibia condition caused him chronic pain with loss of range of motion due to severe painful motion, weakness, and flare-ups.  Further, the Veteran contended that his pain, weakness, and limited range of motion had worsened since his last VA examination and that the evidence was too old to adequately evaluate the state of his condition.  Review of the electronic claims file reveals that the most recent VA examination was conducted in September 2011, nearly six years ago.  The Board finds that the record indicates a possible worsening of the Veteran's condition and given that almost six years have passed since his last VA examination for his tibia condition, a new VA examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Moreover, the Board observes that a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that '[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.'  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Here, the September 2011 VA examination report does not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct the deficiencies noted above.

Finally, the Board notes that several documents are missing from the electronic claims file in the VBMS system.  Therefore, the Board finds that a remand is also necessary so that the AOJ may attempt to locate and associate these records with the claims file.  

While on remand, updated treatment records must be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for his right anterior tibia injury with residual slight anterior mid-tibial bowing likely representing an old fracture.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Associate with the Veteran's electronic claims file all missing documents stated in the Veteran's 2011 Statement of the Case, to include the following:

a.  VA form 21-526, Veteran's Application for Compensation and/or Pension;
b.  Duty to Assist letters dated June 11, 2010 and January 19, 2011;
c.  Service treatment records dated October 23, 1973 to July 29, 1977;
d.  VA Forms 21-820, Report of General Information, made with the Veteran on June 25, 2010 and July 26, 2010;
e.  Treatment records from the VA medical Center, Lexington KY, dated November 22, 2010;
f.  Examination from the VA Medical Center, Lexington, KY, dated November 22, 2010;
g.  Formal Finding of Unavailability of complete service treatment records for the period October 24, 1973 to August 1, 1977, prepared July 22, 2010;
h.  Formal finding of Unavailability for records from Norfolk Naval Hospital and Mayport FL Navel Seaport from January 1, 1974 to December 31, 1974, prepared October 18, 2010;
i.  Duty to Inform letters dated July 28, 2010 and November 2, 2010;
j.  Notice of Disagreement received January 14, 2011;
k.  Veteran's statements received June 7, 2010, January 14, 2011, and February 4, 2011;
l.  Appeals Election Letter dated January 19, 2011; and
m.  Appeal Status Election Form received February 4, 2011 electing the Decision Review Process.

If these documents cannot be located, all reasonable attempts to reconstruct them should be made.  If the documents cannot be located or reconstructed, a formal finding to that effect should be made and placed in the claims file.

3.  After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected right anterior tibia injury with residual slight anterior mid-tibial bowing.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

A complete history should be elicited directly from the Veteran and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should test range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should identify and describe the severity of all residuals and functional impairment of the Veteran's right anterior tibia injury with residual slight anterior mid-tibial bowing.  

The examiner is also directed to specifically comment on whether the service-connected disability has required any periods of doctor prescribed bed rest, and if so, the frequency and duration of the bed rest within the last 12-month period.

The examiner should specifically determine whether the Veteran has malunion of the tibia and fibula with slight knee or ankle disability, with moderate knee or ankle disability, or with marked knee or ankle disability.  

The examiner should also discuss the impact, if any, the Veteran's right anterior tibia injury with residual slight anterior mid-tibial bowing has on his activities of daily living, including his ability to obtain and maintain employment.

The supporting rationale for all opinions expressed must be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




